George K. Cracraft, Judge, dissenting. I respectfully dissent for many of the reasons I gave in James Earl Taylor v. Sadie Coreen Taylor, 8 Ark. App. 6, 648 S.W.2d 505 (1983). My dissent here is a much stronger one because I feel that the majority has completely reversed the order of all those considerations our courts have heretofore very wisely followed in child custody matters. We have consistently held that the polestar in determining child custody cases should be a determination of where the best interest of the child lies. Here we seem to be saying the desire of the parent is paramount to a child’s best interest and welfare. The rule is, and it has always been, that even though a divorced parent’s right to visitation with a child is a well guarded one, there are situations in which that right can be forfeited. Lumpkin v. Gregory, 262 Ark. 561, 559 S.W.2d 151 (1977). In this case' on evidence which even the majority does not say is clearly erroneous, as defined in Rule 52 (a), Arkansas Rules of Civil Procedure, the chancellor has found that the best interest of the child would not be served by visitation with the appellant at this time. The majority seems to be saying that just because there is nothing further the appellant can do to see his child we should reverse that finding of the chancellor and give him that right. I feel that the majority has also inverted the usual role of chancery and appellate courts in such matters. It has long been our rule that appellate courts defer to the superior position of the chancellor in weighing and assessing the evidence presented to him. Our courts have often declared that there is no type of case in which the personal observations of the chancellor mean more than those involving child visitation. Lumpkin v. Gregory, supra; Wilson v. Wilson, 228 Ark. 789, 310 S.W.2d 500 (1958). These considerations are even more important where, as here, the same chancellor has had the parties before him on the same subject matter on at least three prior occasions. He had the advantage of nearly three years’ experience in dealing with these parties and their problems and has personally observed the child on those occasions. He has had the same experts before him on a prior occasion. I do not mean to imply that there are no circumstances under which this father might reestablish a relationship with his child. It is my opinion, however, that the chancellor was in a superior position to determine that the time was not yet here and that forced visitation would not serve the interest of the child. If for one moment I felt that the chancellor had abused his discretion or acted arbitrarily I would be writing a concurring opinion much stronger than the opinion of the majority here. The majority does not say that he acted arbitrarily; they simply determine from a written record that they would reach a different conclusion. They conclude that as appellant had recanted his infliction of emotional wounds upon this child those scars will now simply go away and disappear. They are in my opinion substituting their judgment for that of the chancellor without the benefit of his observations and experience. Nor can I believe that the majority have summarized or fully considered that testimony on which the chancellor’s finding was so obviously mandated. On July 2, 1980 (prior to the entry of the final decree but after visitation had been temporarily terminated) the court held a hearing on the issue of visitation by the appellant. Dr. Williams, in whose testimony the majority found solace, testified on behalf of the father at that hearing. Eighteen months later he again testified for the father at the hearing now under consideration. Although he had not seen the child in the intervening eighteen months he testified in chief to the same opinion he had given previously. He was afforded a one hour visit with the child during the course of the trial and on recall adhered to his former recommendation that the child have contact with her father. Dr. Travis Tunnell had also testified in this July 2nd hearing. He had seen the child at least five times during the intervening eighteen month period. He testified that visitation would have harmful effects on the child based upon emotional problems which he found to have already developed in her formative years and which were aggravated during the period of restricted visitation. He testified that in July 1981 she was having nightmares and headaches as a result of her fear of him. He further testified that since visitation had been terminated these problems subsided. He testified: “It is my professional opinion that she should continue where she is with her mother being the primary parent and that visitation would be detrimental to her.” His testing of her indicated that there was underlying anxiety which could cause some real psychological problems. His testimony abstracted continued: 1.) She is twelve years of age now. I think most studies have shown that bonding between parent and child occurs between the age of four and seven, somewhere in that range, Mr. Barket, and I don’t feel in terms of your question that this would erase her image of her father even if he said that he had not had anything to drink for ten months and that he was receiving counseling. It is not enough to come in and say I have quit drinking and I’m going to counseling to reestablish bonds or show love and affection toward a minor child. His lack of contact in the last eighteen months does not show love and affection in my opinion. It is my opinion that it’s not in the best interest of the child to have contact with her father or to have continued visitation. What the chancellor found is that irrespective of appellant’s present condition and attitude, his past conduct during the child’s formative years has created wounds and scars which will not be erased by his recanting and that forced visitation at this time would merely aggravate them. It is my conclusion that in seeking justice for the father in this case the court is inflicting a manifest injustice upon this child. I will adhere to the rule that her best interest, rather than his, is what both the chancellor and this court should seek. In my opinion when we attempt to substitute our judgment for that of the chancellor in these circumstances we are playing with dynamite.